Citation Nr: 0938410	
Decision Date: 10/08/09    Archive Date: 10/22/09

DOCKET NO.  06-25 054A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a psychiatric 
condition.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Katie Molter, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from February 1964 to June 
1965.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2004 rating decision in which the RO, in 
pertinent part, denied the Veteran's claim for service 
connection for a mental condition.  

The Veteran testified at a July 2009 hearing before the 
undersigned Acting Veterans Law Judge.  A transcript of that 
hearing has been reviewed and associated with the claims 
file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

After review of the claims file, the Board has determined 
that a remand is warranted.  

At the July 2009 hearing, the Veteran testified that he had 
been receiving ongoing treatment for his mental health 
problems at the Columbus, Georgia VA Medical Center (VAMC).  
Specifically, the Veteran indicated that he was scheduled for 
an appointment later that month.  The Veteran has indicated 
ongoing treatment for his mental health condition and 
therefore ongoing medical records should be obtained.  38 
U.S.C.A. § 5103A(c) (West 2002).  The claims file is devoid 
of any VA treatment records from the Columbus VAMC.  

The Board points out that the Veteran has also received 
treatment at the Augusta, Georgia VAMC.  It is unclear 
whether or not all of the outstanding Augusta VAMC treatment 
records have been obtained.  The claims file contains various 
VA treatment records from Augusta VAMC with the last record 
dated in August 2004.  The Board emphasizes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, on 
remand, the RO must obtain all outstanding pertinent medical 
records from the Columbus and Augusta VA medical centers, 
following the procedures prescribed in 38 C.F.R. § 3.159 as 
regards requesting records from Federal facilities.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding records of 
evaluation and/or treatment of the 
Veteran from the Columbus VAMC.  
Additionally, all outstanding records of 
evaluation and/or treatment for the 
Veteran from the Augusta VAMC since 
August 2004 should be obtained.  The RO 
must follow the procedures set forth in 
38 C.F.R. § 3.159(c) as regards 
requesting records from Federal 
facilities.  All records and/or responses 
received should be associated with the 
claims file.  

2.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, 
readjudicate the claim for service 
connection.  Consider the claim, on the 
merits, in light of all pertinent 
evidence and legal authority.  If the 
benefit sought on appeal remains denied, 
furnish to the Veteran and his 
representative an appropriate 
supplemental statement of the case that 
includes clear reasons and bases for the 
determination, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration. 

The Veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

